Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 5/3/21.
	Claims 1-7 and 34-46 are pending.
Information Disclosure Statement
	The IDS filed 4/28/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 40, the limitation “to select the signal for the handover of a communication” (emphasis added) is confusing in view of the previous limitation “modifying the status of the handover signal to an inactive status.”  In other words, it is 
	Dependent claim 41 falls in view of claim 40.
	In claim 43, it is not clear how a handover is achieved by transferring a communication from a network equipment “to the first user equipment” since typically, during a handover operation, the communication is transferred from one base station to another base station.  A clarification is respectfully requested.
	For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-4, 6, 34-36, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro et al., Pub. No. US 2019/0045414, (“Guerreiro”), in view of Kang et al., Pub. No. US 2020/0221319, (“Kang”), and Ulupinar et al., Pub. No. US 2016/0323032, (“Ulupinar”), newly cited.
Independent Claims
Regarding independent claim 1, Guerreiro teaches the claimed limitations “A method, comprising:
receiving, by network equipment (Fig. 3, base station function 102 which can be implemented in base station 103, see paragraph no. 0106) comprising a processor (Fig. 3, CPU 102), first measurement data representative of first measurements associated with first user equipment, wherein the first measurement data comprises route data representative of a route previously traversed by the first user equipment (paragraph nos. 0015, 0016, 0107, and 0114; see also, Fig. 3 which shows a trajectory 113 of UE 112; the “route data” reads on the trajectory 113 since this trajectory was previously stored in historical database 114 shown in Fig. 3; see in particular, paragraph no. 0016, “it can be detected that a particular UE often travels between two geographical locations, i.e., once a day, once a week or anything alike”; the limitation “first user equipment” reads on the UE 112 shown in Fig. 3); 
receiving, by the network equipment, second measurement data representative of second measurements associated with a base station (“second measurement data” reads on either the beam measurements associated with base station 103 (see Figs. 2-3) or the beam measurements associated with base station 111 (see Figs. 2-3)), wherein the second measurement data comprises signal quality estimate data representative of an estimated quality of a signal received by the first user equipment (see paragraph no. 0108, “This means that the UE 112 may performed quality measurements with respect to those beams … the measurement data is related to the quality of the beams … that have been monitored/measured”; see also, paragraph no. 0109, “the quality of the beams may be measured in terms of signal to noise ratio”); 
based on the first measurement data, the second measurement data, labeling, by the network equipment, a signal as a handover signal (paragraph no. 0113, “The BS function 102 then selects a set of beams to be monitored by the UE 112” – the selection of the set of beams by the BS function 102 reads on the “labeling, by the network equipment, a signal as a handover signal”; see also, paragraph no. 0127, “the BS function may be able to perform an educated guess about the beams that could be of interest for the UE”); 
in response to labeling the signal as the handover signal, maintaining, by the network equipment, an active status of the handover signal to facilitate the first measurements (the set of beams selected by the BS function 102, supra, is maintained ; 
based on the route and a time that the first user equipment is predicted to be at a location on the route, prompting, by the network equipment, the first user equipment to monitor the handover signal in accordance with the time and the location;” (paragraph nos. 0103, 0107, 0112, 0113, 0120, 0127; the BS function 102 selects a set of beams for the UE to monitor based on the trajectory 113 (Fig. 3) and time along the trajectory; see in particular, paragraph no. 0120, “the BS function may select the beams … in the time instants ahead”; also, in light of paragraph nos. 0016, 0107, the trajectory 113 of Fig. 3 and the time stamp disclosed in paragraph no. 0112, it is clear that Guerreiro teaches that the UE monitors one or more beams of the set of beams based on when the UE will end up at the end of its trajectory 113) as recited.
Guerreiro does not teach the limitations “clustering, by the network equipment, the first user equipment with a second user equipment, resulting in a user equipment cluster; and
in response to clustering the first user equipment with the second user equipment, generating, by the network equipment, a measurement beam to be transmitted to the user equipment cluster at the time” as recited in claim 1. 
Kang teaches the limitations “clustering, by the network equipment, the first user equipment with a second user equipment, resulting in a user equipment cluster; (see Fig. a group of terminals.  For example, the BS may classify terminals having high-speed mobility … as one group.”) and 
in response to clustering the first user equipment with the second user equipment, generating, by the network equipment, a measurement beam to be transmitted to the user equipment cluster at the time” (see Fig. 19, step 1905 and paragraph no. 0157, “the BS transmits second type reference signals through allocated resources.  At this time, the BS may repeatedly transmit the second type reference signals through one transmission beam … Accordingly, each of the terminals within the group may re-determine reception beams using the second type reference signals”; the one transmission beam reads on the “measurement beam” and this one transmission beam must first be generated prior to its transmission by the base station to the group of terminals; see also, Figs. 20-23 and their respective written descriptions for the newly added “at the time” limitation, the beams, e.g., beam 2002 (Fig. 20), are being transmitted to the cluster of vehicles 120-1 – 120-3 as they are traveling along a road).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro by incorporating the teachings of Kang to reduce the amount of consumed resources, as suggested by Kang in paragraph no. 0153.
receiving, by the network equipment, capability data representative of a capability of the first user equipment based on a user equipment type of the first user equipment” nor using “the capability data” as a basis for “labeling, by the network equipment, the signal as a handover signal” as now recited in claim 1.
Ulupinar teaches the limitations “receiving, by the network equipment, capability data representative of a capability of the first user equipment based on a user equipment type of the first user equipment” (Fig. 9, step 902; see also paragraph nos. 0101-0107, 0163 which disclose that a network equipment receives user equipment capability information from the user equipment and that each user equipment may have different capabilities, see in particular paragraph nos. 0103-0104 for some of the different capabilities of different UE types) and using “the capability data” as a basis for “labeling, by the network equipment, the signal as a handover signal” (see Fig. 9, steps 904, 906, 910 and paragraph nos. 0164-0167 which disclose that a handoff operation to  a different beam is initiated by the network equipment based on the UE’s capability information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro and Kang by incorporating the teachings of Ulupinar to improve the handoff operation of the user equipment within the network by taking into account the capabilities of the user equipment, as suggested 
Regarding independent claims 34 and 42, these independent claims are corresponding system and machine-readable medium means of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 34, see Fig. 7 of Guerreiro for a base station or system which includes a “processor” (control unit 507) and a “memory” (memory 506).
Regarding further independent claim 42, see Fig. 7 of Guerreiro for a “machine-readable medium” (memory 506) and a “processor” (control unit 507).
Dependent Claims
Regarding claim 2, Guerreiro teaches “wherein the handover signal is one of a group of handover signals labeled by the network equipment” (paragraph no. 0113, the recited “group” reads on the set of beams selected by the BS function 102).  
Regarding claim 3, Guerreiro teaches “determining, by the network equipment, a number of the group of handover signals for which to maintain the active status” 
Regarding claim 4, Guerreiro teaches “facilitating, by the network equipment, monitoring of the group of handover signals by the first user equipment” (paragraph no. 0103, beam identifiers of the selected set of beams are sent to the UE by BS function 102).
Regarding claim 6, Guerreiro teaches “determining, by the network equipment, respective qualities of the group of handover signals to be monitored by the first user equipment” (paragraph no. 0120, the “qualities” read on the respective Signal-to-Noise ratios of the selected beams).
Regarding claim 35, Guerreiro inherently teaches “modifying the active status of the signal to an inactive status” since the selected active set of beams would eventually be deactivated by the base station when these beams are no longer to be monitored by the UE (see paragraph no. 0113).  However, assuming arguendo that this claimed feature is not inherent in Guerreiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro and Kang by deactivating one or more of the active set of beams in order to save power at the base station by turning off those beams which are no longer required to be monitored by the user equipment.
.
Claims 5 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, and Ulupinar as applied to claims 4 and 42 above, and further in view of Lu et al., Pub. No. US 2019/0223065, (“Lu”).
 Regarding claims 5 and 46, Guerreiro, Kang, and Ulupinar do not teach “wherein facilitating the monitoring is performed in response to the first user equipment being determined to have been within an area corresponding to coverage of a cell edge associated with a network comprising the network equipment” as recited in claim 5 nor “wherein maintaining the active status of the handover signal is based on a proximity of the first user equipment to a cell edge of a network cell” as recited in claim 46.
Lu teaches these limitations since it discloses a network node, during handover, decreases reference signal transmission to a terminal device when the terminal device is in a cell-edge area, see paragraph no. [0084], lines 4-9.  Hence, Lu effectively teaches that the “monitoring”, via reference signal transmission, is “facilitated” when the terminal device is in a cell-edge area of claim 5 and also teaches the limitations of claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, and Ulupinar by incorporating the teachings of Lu to improve or facilitate the handover operation from one cell to another by transmitting reference signals as part of candidate beams when the wireless communication device is near a cell-edge area since handover operations typically occur at the boundaries or edges of cells as the wireless communication device moves through the network.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, and Ulupinar as applied to claim 6 above and further in view of Cedergren et al., Pub. No. US 2018/0152869, (“Cedergren”).
Guerreiro, Kang, and Ulupinar do not teach but Cedergren teaches “wherein the handover signal is a first handover signal (candidate beam which serves as the target beam), and wherein a first quality of the first handover signal is greater than a second quality (second MRS measurement for another candidate beam) of a second handover signal (another candidate beam) of the group of handover signals” (see paragraph no. [0096] which discloses choosing the most promising beam as the target beam for handover and hence the target beam has a greater quality than the another candidate beam which was not chosen).
.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, and Ulupinar as applied to claim 34 above and further in view of Cui et al., Pub. No. US 2020/0162956, (“Cui”).
Regarding claim 37, Guerreiro, Kang, and Ulupinar do not teach but Cui teaches “based on a latency associated with the handover signal, identifying the signal” (see paragraph no. 0087, “the measurement may be performed for the beams, thereby providing auxiliary information for beam selection of the handover target cell, effectively reducing the handover delay”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, and Ulupinar by incorporating the teachings of Cui to reduce signaling overhead and improve the accuracy of the cell handover and communication quality, as suggested by Cui in paragraph no. 0087.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, Ulupinar, and Cui as applied to claim 37 above and further in view of Han et al., Pub. No. US 2020/0252807, (“Han”).
Regarding claim 38, Guerreiro, Kang, Ulupinar, and Cui do not teach but Han teaches “wherein identifying the signal is further based on a distribution of different user equipment within a network cell” (see paragraph nos. 0091 and 0093 which disclose using a user equipment distribution in a cell to identify a beam domain or “signal” corresponding to a concentrated beam domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, Ulupinar, and Cui by incorporating the teachings of Han to improve user channel quality, as suggested by Han in paragraph no. 0006.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, Ulupinar, Cui, and Han as applied to claim 38 above and further in view of Liu, Pub. No. US 2020/0213917, (“Liu”).
Regarding claim 39, Guerreiro, Kang, Ulupinar, Cui, and Han do not teach but Liu teaches “wherein identifying the signal is further based on a neighboring network cell adjacent to the network cell” (see paragraph nos. 0112 and 0113 which disclose identifying a beam 11 or “signal” by the base station in cell 1 based on the beams 21-23 transmitted by a neighbor cell, such as neighbor cell 2; alternatively, the “identifying” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, Ulupinar, Cui, and Han by incorporating the teachings of Liu to reduce time consumed in a handover and speed up the handover of the UE, as suggested by Liu in paragraph no. 0113.
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, and Ulupinar as applied to claim 34 above and further in view of Hampel et al., Pub. No. US 2015/0373602, (“Hampel”) and Schiff et al., US 6,233,456, (“Schiff”), newly cited.
Regarding claim 40, Guerreiro, Kang, and Ulupinar do not teach but Hampel teaches “transmitting recommendation data, representative of a recommendation, to the second user equipment to prompt the second user equipment to select the signal for the handover of a communication” (see paragraph no. 0105, “the messages may include a prioritized list of the potential target cells”; the “recommendation data” reads on the prioritized list since this list is transmitted to a user equipment to perform a handover to another cell).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, and Ulupinar by incorporating the teachings of Hampel to preemptively prepare a mobile device for a 
Hampel does not teach “transmitting recommendation data …” in response to “modifying the status of the handover signal to an inactive status” as now recited in claim 40.
Schiff teaches inactivating an old/previous beam when the gateway receives confirmation from the user terminal that the new beam is being received satisfactorily as part of a handover process, see col. 17, lines 20-27.  Hence, Schiff effectively teaches “modifying the status of the handover signal to an inactive status” as recited since the status of the previous beam or “handover signal” has been changed to inactive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, Ulupinar, and Hampel by incorporating the teachings of Schiff to save power at the network by no longer transmitting an inactive beam, as suggested by Schiff in col. 17, lines 20-27.
Regarding claim 41, Guerreiro, Kang, and Ulupinar do not teach but Hampel teaches “wherein the recommendation data is transmitted to the second user equipment via a radio resource configuration reconfiguration message” (see paragraph no. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Guerreiro, Kang, Ulupinar, .
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, Kang, and Ulupinar as applied to claim 42 above and further in view of Hampel et al., Pub. No. US 2015/0373602, (“Hampel”).
Regarding claim 44, Guerreiro teaches “wherein the handover signal is one of handover signals” (see paragraph no. 0113, the recited “handover signals” reads on the set of beams selected by the BS function 102).  Guerreiro, Kang, and Ulupinar do not teach but Hampel teaches “in response to maintaining the active status of the handover signal, determining priority rankings associated with the handover signals” (see paragraph no. 0105, “the messages may include a prioritized list of the potential target cells”; the “priority rankings” reads on the prioritized list since this list is transmitted to a user equipment to perform a handover to another cell).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerreiro, Kang, and Ulupinar by incorporating the teachings of Hampel to preemptively prepare a mobile device for a 
Regarding claim 45, Guerreiro teaches “wherein maintaining the active status of the handover signal is based on a pattern prediction model associated with the first user equipment and a utilization of a resource” (see paragraph no. 0016; the “pattern prediction model” reads on the patterns detected by the BS function using the historical database 114 shown in Fig. 3 and “utilization of a resource” reads on the resource associated with one of the selected set of active beams, see paragraph no. 0113).
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments with the exception of claim 43, and therefore, the 112(b) rejection of claim 43 has been maintained as set forth above.
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, re claim 1, that Guerreiro and Kang do not teach or suggest the newly added limitations “wherein the second measurement data comprises signal quality estimate data representative of an estimated quality of a signal received by the first user equipment.”  However, Guerreiro clearly teaches these newly added 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414